106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carlos GUERRERO, Plaintiff,v.BOARD OF EDUCATION OF the EMERY UNITED SCHOOL DISTRICT;Ronald Mooney;  Cheryl Bolling;  BarbaraKryzwicki, Defendants-Appellees,Kate Dixon, Real-party-in-interest-Appellant.
No. 95-16318.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 17, 1997.*Decided Jan. 22, 1997.

Before:  LAY**, GOODWIN and SCHROEDER, Circuit Judges.

ORDER

1
There being no response to the show cause order filed in this case on December 5, 1996, this appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation